The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     March 27, 2015

                                  No. 04-14-00754-CR

                               John Adrian BARRERRA,
                                       Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2014-DCR-0463
                       Honorable Robert Hofmann, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due May 14, 2015.


                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court